NETERER, District Judge
(after stating the facts as above).
“Every suit not of a local nature against a single defendant must be brought in the division where he resides.” Judicial Code § 53, 28 USCA, § 114. This district is divided into divisions by the Congress. Judicial Code § 112, 28 USCA § 193. Hence, the same strictness applies as to trials in districts. Judicial Code § 52, 28 USCA § 113.
“Local” may be said to be a fixed place or determinate zone limited or identified with a given region. In issue, it means within the Northern Division. No property in this division is sought to be recovered. The contracts sought to be set aside and the money on payments, account of which is prayed, are in the Southern Division. The contracts have the status of furniture sold; if furniture, instead of contracts, had been assigned and removed to Southern Division, the place of trial obviously would be the Southern Division. The convenience of witnesses is of no consideration, in view of the statute (Judicial Code § 53, 28 USCA § 114, supra).
The cause must be and is transferred, and the clerk is directed to certify the record to the Southern Division.